Hooker, J. (dissenting):
This is an action to set aside a deed and release on the ground of fraud. The facts as found by the learned trial court are that the plaintiff’s father and mother were married and of the issue the plaintiff is one of the children; that the plaintiff’s mother abandoned her father, went to Chicago and was married to the defendant by a justice of the peace and within about a year the child Harriet was born to the defendant and plaintiff’s mother; that the child died at about the age of two years, and within a year or so after that, inT87l, the defendant and the plaintiff’s mother were married in St. Louis by a Catholic priest; that the plaintiff’s father died about the year 1884; that since the two ceremonial marriages between the defendant and the plaintiff’s mother they have lived together as man and wife continuously and were so living at the time of the death of plaintiff’s mother in January, 1903; that the defendant, claiming to be the widower of the plaintiff’s mother, procured letters of administration on her estate and claimed to be entitled to a tenancy by the curtesy in the real property she left and to his share as widower *726in the personalty; that he represented to the plaintiff that he was such widower and on the basis of such representation, she relying upon it, procured the plaintiff’s consent to the settlement of her mother’s estate upon a plan which would have been correct 'had he been the widower and entitled to curtesy, but which were in' fraud of her rights, if he was not widower; on these facts the learned trial court directed judgment for the plaintiff, and the defendant appeals.
The attack is upon the findings of fact in relation to the marriage of the plaintiff’s mother to these two men. ¡Naturally, the first inquiry is whether the defendant'was the widower of the plaintiff’s mother. There is no direct evidence that the plaintiff’s parents were ever married; but there is evidence that they lived together as man and wife, had three children and that the plaintiff’s mother . went as his wife, was known among the neighbors as such and the children bore their father’s name. This family condition existed several years at least. The presumption is that the plaintiff’s parents were actually married. (Gall v. Gall, 114 N. Y. 109, 118.)
If the plaintiff’s parents were actually married, and not divorced, and her father was still living at the time of the marriage ceremonies between the defendant and the plaintiff’s mother, the marriage between them was- void ab initio and their relations were meretricious and not matrimonial. But there is no proof of such a divorce, and certainly it cannot be presumed (Clayton v. Wardell, 4 N. Y. 236); and there is proof that the plaintiff saw and visited her natural father after the ceremony in Sfc. Louis and that he died about 1884.
The relations between the defendant and the plaintiff’s mother commenced as meretricious, and although they lived together for many years and were reputed to be man and wife, the presumption that they were actually married does not arise in the absence of at least some proof that at some time after the death of plaintiff’s father, when they could lawfully be married, there was an intent on their part to change the character of their relationship; the record contains no evidence from which a. change of their relationship could be presumed after the death of her husband in 1884.
It seems to me, therefore} entirely clear from this record that the defendant was not the widower of the plaintiff’s mother. Upon the» question of fraud, the defendant better than any person else knew *727the true relationship that existed between him and the plaintiff’s mother after the death of the plaintiff’s father, and especially did he know this better than the plaintiff. It seems to me apparent that she relied upon his representation and that she had a right to do so.
The judgment appealed from should be affirmed, with cqsts. Judgment reversed and new trial granted, costs tcj abide the event.